Citation Nr: 1020789	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  07-10 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from March 1971 to April 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran's notice of disagreement was received in 
June 2006.  A statement of the case was issued in March 2007, 
and a substantive appeal was received in April 2007.  The 
Veteran appeared at a January 2010 Board video conference 
hearing.  A transcript is of record.    

Communications received in April 2007 and February 2008 
appear to raise claims, either original or to reopen, issues 
involving service connection for back disability, 
hypertension, and hepatitis C.  These matters are hereby 
referred to the RO for clarification and any necessary 
action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is claiming entitlement to service connection for 
non-Hodgkin's lymphoma.  In a statement received in June 
2006, the Veteran asserted that his non-Hodgkin's lymphoma is 
due to the chemicals (benzene, diesel fuel and gas exhaust) 
that he was exposed to as a vehicle mechanic in the military.  
The Veteran's DD-214 reflects that he was an automotive 
mechanic.  

In support of his claim, the Veteran submitted a November 
2005 letter from the VA in which a doctor from the Department 
of Hematology/Oncology noted that the Veteran's exposure to 
benzene, jet exhaust and other hazardous chemicals "could be 
the cause of his Non Hodgkin's Lymphoma."  The Veteran also 
submitted a March 2010 letter from the same VA doctor, who 
stated that non-Hodgkin's lymphomas have been previously 
linked to toxic exposure such as herbicides.  The VA doctor 
opined that it is as likely as not that the Veteran's 
lymphoma could be caused by a toxic exposure during his 
service in the military.  The VA doctor cited to an Oncology 
article and noted that in several well-documented studies, 
workers who were exposed to phenoxyherbicides or 
organophosphates had an increased risk of lymphoma that 
correlated with the duration and intensity of exposure.  
Other solvents and chemical associated with an increased risk 
of lymphoma include benzene, styrene, 1, -3-butadiene, 
chloroethylenes, creosote, lead arsenate, formaldehyde, paint 
thinners, oils and greases.  

In view of the above, the Board finds that further 
development, to include VA examination, is appropriate to 
fully assist the Veteran with his claim. 

Additionally, at the January 2010 Board hearing, the 
Veteran's representative reported that the Veteran had 
initiated an appeal from a November 2009 rating decision 
which denied claims of service connection for posttraumatic 
stress disorder (PTSD) and to reopen a claim of service 
connection for major depressive disorder.  It may be that a 
separate temporary file is at the RO in connection with the 
psychiatric issues.  At any rate, although the record before 
the Board at the time of the January 2010 hearing did not 
show that the psychiatric issues were yet in appellate 
status, the Board accepted testimony on the issues with the 
understanding that the Board may not have appellate 
jurisdiction over such issues.  If a notice of disagreement 
has not yet been filed at the RO on the psychiatric issues, 
then the transcript of the Board January 2010 hearing will 
constitute such a notice of disagreement when received at the 
RO with the claims file as a result of the remand on the 
lymphoma issue.  In contemplation of the claims file being 
received at the RO prior to November 9, 2010 (one year from 
the date of notification of the November 2009 rating 
decision), the Board includes directions with regard to the 
psychiatric issue in this remand. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the appropriate 
service department unit to ascertain 
whether the Veteran's duties as a vehicle 
mechanic would have exposed him to 
hazardous chemicals such as 
phenoxyherbicides, organophosphates, 
benzene, styrene, 1, -3-butadiene, 
chloroethylenes, creosote, lead arsenate, 
formaldehyde, paint thinners, oils and 
greases.  

2.  After completion of the above, the 
Veteran should be afforded an appropriate 
VA examination to determine the nature, 
extent and etiology of the Veteran's non-
Hodgkin's lymphoma.  It is imperative 
that the claims file be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should be expressly informed of the 
service department response regarding 
exposure to chemicals, etc.  

After reviewing the claims file and 
examining the Veteran, the examiner 
should respond to the following:

Is it at least as likely as not (a 50% or 
higher degree of probability) that the 
Veteran's non-Hodgkin's lymphoma is 
causally related to service, to include 
any exposure to chemicals/exhaust during 
service?  A rationale for such opinion 
should be furnished, with reference as 
necessary to any medical studies, 
literature, research, etc. 

3.  If the RO has not already done so, 
the Veteran and his representative should 
be furnished a statement of the case on 
the issues addressed in the November 5, 
2009, rating decision so that the Veteran 
may have the opportunity to complete an 
appeal by filing a timely substantive 
appeal if he so wishes.  

4.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should then review 
the expanded record and readjudicate the 
issue of service connection for non-
Hodgkin's lymphoma.  The RO should issue 
an appropriate supplemental statement of 
the case, and afford the Veteran and his 
representative an opportunity to respond.  

The case should then be returned to the Board, if in order, 
for appellate review of all issues properly in appellate 
status at that time.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

